Citation Nr: 1221413	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  05-34 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, due to herbicide exposure.

2.  Entitlement to service connection for the residuals of malaria.

3.  Entitlement to service connection for the residuals of a shell fragment wound (SFW) of the back.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969, with service in the Republic of Vietnam.  The Veteran is the recipient of the Purple Heart Medal, the Vietnam Campaign Medal, the Vietnam Service Medal, and the Combat Infantryman Badge, among others.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Decatur, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Atlanta, Georgia, RO has jurisdiction of the Veteran's claims.

Procedural History

In March 2004, the Veteran filed initial claims of entitlement to service connection for: (1) a left knee wound with scar; (2) the residuals of a SFW of the left leg; (3) the residuals of a SFW of the right leg; (4) a right knee disability, status post a torn medial meniscus repair; (5) the residuals of a right knee wound with scar; (6) the residuals of a SFW of the left shoulder; (7) the residuals of a SFW of the right shoulder; (8) the residuals of a SFW of the back; (9) a skin disorder, to include as secondary to herbicide exposure; (10) tinea versicolor of the chest, back, and left anterior thigh; (11) kidney stones; (12) insomnia; (13) the residuals of malaria; and (14) the residuals of a right elbow wound with scar.  The January 2005 rating decision presently on appeal denied all of the Veteran's claims.  In February 2005, the Veteran submitted his notice of disagreement (NOD) with the denial of issues (1), (5), (7 - 10), (13), and (14).  A statement of the case (SOC) was issued in September 2005, and the Veteran timely perfected his appeal in October 2005.


A supplemental SOC (SSOC) was issued in October 2008 for the issues of entitlement to service connection for the residuals of malaria, tinea versicolor, and a skin disorder.  Simultaneously, the RO issued an October 2008 rating decision, which granted entitlement to service connection for issues (1), (5), (7), and (14).  

In February 2009, the Veteran testified before the undersigned Veterans Law Judge, sitting in Atlanta, Georgia.  A transcript of that proceeding has been prepared and incorporated into the Veteran's VA claims file.

The claims of entitlement to service connection for the residuals of malaria, tinea versicolor, and a skin disorder came before the Board in June 2009 and December 2010.  On both occasions, these claims were remanded to the Appeals Management Center (AMC) for additional evidentiary development.  

The Board notes that a March 2012 rating decision subsequently granted entitlement to service connection for tinea versicolor.

The Board finds that issues (1), (5 - 7), (10), and (14) have been granted and service connection assigned.  The Veteran has not disagreed with the disability evaluations assigned thereto.  As such, these issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Referred Issues

Review of the record reveals that in a December 2008 statement, the Veteran raised a new claim of entitlement to service connection for a back injury and also petitioned the RO to reopen his previously denied claim of entitlement to service connection for kidney stones.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  


Remanded Issue

The issue of entitlement to service connection for the residuals of a SFW to the back is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The Veteran presumably had exposure to Agent Orange based upon his service in the Republic of Vietnam during the Vietnam Era. 

2.  Eczematous dermatitis is not amongst those conditions eligible for presumptive service connection due to Agent Orange exposure; there also is no credible or competent evidence otherwise etiologically linking eczematous dermatitis to the Veteran's exposure to Agent Orange or to his military service.

3.  There is no credible or competent evidence that the Veteran has a current diagnosis of malaria or a diagnosis of a medical disorder associated with residuals of malaria, at any time during the appeals process.


CONCLUSIONS OF LAW

1.  A skin disorder of the forehead and right upper arm was not incurred in or aggravated by active duty service, nor was it caused by herbicide exposure.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The residuals of malaria were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Following the initial adjudication of the Veteran's claims, a letter dated in July 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  Although this letter was not sent prior to initial adjudication of the Veteran's claims, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided ample time to respond with additional argument and evidence, the claims were readjudicated and an additional SSOC was provided to the Veteran in October 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The July 2009 notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has indicated that he received treatment from a Doctor C., but no records were available as VA's request for records was returned as undeliverable.  See Returned Letter, February 7, 2011.  Further, the Board notes that the duty to assist is not always a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has not submitted any additional evidence to assist VA in obtaining these missing records, despite multiple requests from VA to do so.  Aside from this evidence, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in January 2011, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Additionally, the Board finds there has been substantial compliance with its June 2009 and December 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC scheduled the Veteran for a medical examination and the Veteran attended that examination.  The AMC also made multiple attempts to obtain the aforementioned missing treatment records from Dr. C., to no avail.  The AMC later issued a SSOC in March 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

Governing Law and Regulations, Generally

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes in passing that, under U.S.C.A. § 1154(b) (West 2002), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis as to what occurred in service upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  As noted, the Board is aware that, under U.S.C.A. § 1154(b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, even presuming that the Veteran experienced a skin rash in service as he has described, the presumption afforded under 38 U.S.C.A. § 1154 would not extend to the Veteran's report of problems after his departure from service and continuing after service.

A.  Skin Disorder

The Board, upon consideration of the relevant law and regulations, cannot ascertain grounds upon which to find the condition of eczematous dermatitis subject to service connection.  The presumptive service connection provisions involving Agent Orange exposure at section 3.309(e) do not encompass the condition as diagnosed of eczematous dermatitis, and moreover, there is no other competent evidence causally relating dermatitis to service.

Pertinent VA law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2011).  However, the exception to this rule is that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the claimant was exposed to an herbicide agent during active duty service.  Id.

Recently, VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease.  A Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  See 75 Fed. Reg. 52, 202 - 53, 216 (Aug. 31, 2010), later codified at 38 C.F.R. § 3.309(e).

The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

At the outset, the Board takes note of the fact that the Veteran is confirmed to have served within the territorial borders of Vietnam during the Vietnam Era, and thus by law is presumed to have had exposure therein to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  It follows that he may state claims for service connection as premised upon that underlying herbicide exposure.  It is also apparent, as initially noted in the January 2011 VA examination report, that the Veteran presently manifests the condition of eczematous dermatitis, thus satisfying Shedden element (1), current disability.  What remains to be established then is some indication that eczematous dermatitis is a disability of service origin.


Upon application of the governing regulations on presumptive service connection, these provisions clearly state that to presumptively grant service connection for chloracne or other acneform disease consistent with chloracne, the condition must have become manifest to a degree of 10 percent or more within a year after the last date on which the claimant was exposed to an herbicide agent during active duty service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2011).  There is no indication whatsoever that the condition for which the Veteran is claiming service connection, eczematous dermatitis, is a form of chloracne, or for that matter is an acneform disease comparable to chloracne.  The available treatment records simply diagnose the condition as a pruritic non-specific rash, and do not indicate or suggest an acneform disease.  There is no direct provision for inclusion of a non-specific skin rash under section 3.309(e). 

Moreover, the Secretary of VA has determined, based on a National Academy of Science report issued in June 2007, that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,406 (June 12, 2007).  Even considering that with further examination perhaps a qualifying dermatological condition would be shown, however, presumptive service connection is not tenable in this instance.  Given that the Veteran was discharged from service in March 1969, and dermatitis is not documented to have manifested until 2011, nor has the Veteran claimed that he knew that a condition existed during service, there is no reason to find that eczematous dermatitis developed to a compensable level within one-year of original exposure to Agent Orange.  Without meeting this timing requirement, the presumption of service connection is not available.  Hence, presumptive service connection does not apply to this case. 

The Veteran, as a matter of course, may still pursue a theory of direct service connection, based upon an etiological linkage between post-service diagnosed eczematous dermatitis and underlying Agent Orange exposure.  To establish this basis of recovery, he would need to demonstrate the presence of a causal nexus between the claimed disability and exposure to Agent Orange.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Shedden, supra.  See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

Reviewing the pertinent medical history in this case does not demonstrate any competent and credible basis upon which to show the likelihood of a relationship between eczematous dermatitis and the Veteran's presumed Agent Orange exposure.  The service medical history is absent for any dermatological symptoms or complaints other than for tinea versicolor, for which the Veteran is already service-connected.  The documented treatment history thereafter is absent of a substantially similar condition for more than four subsequent decades, up until initial clinical diagnosis in 2011.  This extended time period without instance of treatment is highly indicative of the lack of continuity of symptomatology of eczematous dermatitis since military service.  It has been held that the prolonged absence of medical complaint since service is amongst those factors, which may be considered in determining whether a causal nexus to service is established.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Nor, for that matter, is there any other compelling reason from the record upon which to associate the Veteran's eczematous dermatitis with his military service.  The only medical evidence of record pertaining to this question is that of the VA examination conducted in January 2011.  At that time, the Veteran reported having problems with blistering and reddish, raised lesions involving his forehead and right upper arm, which began in 1969.  He reported noting intermittent episodes of pruritic, blistering, reddish, raised lesions with crusting, which involved a particular spot on his forehead, on the back of this right upper arm and on his left shoulder blade.  He stated that the lesions on his forehead and right upper arm improved with topical medications, but never fully resolved.  He reported noting occasional yellowish drainage from the lesion on the left shoulder blade, which was also the spot where he had prior shrapnel injury.  He was unsure if he had any systemic symptoms associated specifically with these lesions.  He used over-the-counter hydrocortisone cream when he had flares, which helped partially without any side effects.  At the time of the examination, the Veteran was not using any medication for this condition.  The VA examiner also noted that the Veteran did not have any notation in his service treatment records pertaining to this condition.  See VA Examination Report, January 28, 2011.

Upon physical examination, a 1.0 centimeter (cm) erythematous patch with flaking was noted on the right posterior upper arm and a 0.5 cm minimally erythematous patch with minimal flaking was noted on the right forehead.  No patch was noted on the Veteran's left shoulder blade, though scarring from shrapnel was evident.  The VA examiner concluded that based on the evidence above, it was less likely than not that the Veteran's currently diagnosed eczematous dermatitis was the result of the Veteran's time in active duty service.  Id.

The only remaining evidence of record consists of the Veteran's lay statements.  Generally, the lay testimony of a claimant, where found credible, is also competent to establish the continuity of symptomatology for a claimed disability since separation from military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Here, the Veteran does not allege even noticing that a dermatological problem existed during service, but rather, that he was informed upon his separation from service that such existed.  As indicated above, the Veteran was diagnosed with tinea versicolor upon separation from service, not eczematous dermatitis.  Taking the Veteran's testimony at face value, it is clear that the Veteran himself was not aware of a dermatological problem at the time of his discharge from service.  Thus, even by the Veteran's own assertions, there is no indication of continuity of symptomatology to suggest a causal nexus to service.  In addition, there is no medical pronouncement from any VA or private physician offering an opinion regarding causal nexus that establishes, or purports to establish a linkage between current dermatological symptoms and an incident of the Veteran's military service.  

Accordingly, the Board finds that there is no competent and probative evidence establishing that the Veteran's dermatitis is the direct product of his presumed in-service Agent Orange exposure.  The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson and cannot opine on the dispositive question of whether eczematous dermatitis is the result of Agent Orange exposure, as a matter requiring medical and scientific judgment, and not readily within the purview of lay observation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for eczematous dermatitis, due to exposure to Agent Orange.  The preponderance of the evidence is against this claim, and under these circumstances, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

B.  The Residuals of Malaria

The Board, upon consideration of the relevant law and regulations, cannot ascertain grounds upon which to find the residuals of malaria subject to service connection.  

Review of the Veteran's service treatment records reveals that he was treated for malaria in August 1968.  He later received a malaria debriefing in March 1969, and was noted to have received cloroquine-primaquine anti-malarial tablets as well as DDS tablets as a result of his prior diagnosis of malaria.  See Service Treatment Record, March 1, 1969.  Accordingly, the Board finds that the Veteran did suffer from malaria during his time in active duty service.  See Shedden, supra.

In response to the Veteran's claim that he currently suffers from the residuals of malaria as a result of his active duty service, he was afforded a VA examination in January 2011.  During this examination, the Veteran reported being hospitalized in service for malaria in 1968.  He reported noting fevers and chills during this admission and stated that he has experienced recurrent episodes of fever and chills since service.  He reported noting intermittent episodes of fevers and chills, which occurred approximately once per year with symptoms lasting for up to several days.  He denied any other associated symptoms with fevers or chills.  He stated that he took over-the-counter Advil when he had fevers with resolution of symptoms without any side effects.  He did not see a medical provider for these fevers.  He noted that he was generally otherwise healthy between these episodes.  He was not on any medication for malaria at the time of the examination.  During the examination, both thin and thick smear testing were negative for malaria.  The VA examiner concluded that although the Veteran was treated for malaria in service, he did not have any current evidence of chronic residuals related to malaria.  See VA Examination Report, January 28, 2011.

Having carefully reviewed all of the foregoing in light of the criteria for establishing service connection, the Board reaches the conclusion that the instant claim must be denied.  In all claims for service-connected compensation, there is a fundamental initial criterion that must be met, this being competent evidence of a present disability.  VA law requires this before any further consideration of the issue at hand.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (noting that "[C]ompensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  The Veteran has submitted no competent medical evidence contrary to the examination findings cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits).

In reaching this conclusion, the Board observes that the Veteran, as a lay person, is competent to note what he experiences, including fever and chills.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, in this case, the question of whether the Veteran currently suffers from the residuals of malaria that are related to service or a service-connected disability is a question unlike testimony as to the presence of a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 - 09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet). 

While the Veteran is competent to report what he experiences, such as fever and chills, he is not competent to render a diagnosis or opinion as to the etiology of any malaria residuals as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis or opinion as to the etiology of any malaria residuals.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

In the present case, the Board gives more credence and weight to the opinion rendered by the January 2011 VA examiner.  This examiner rendered a finding after extensive evaluation of the Veteran and review of the claims file.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion that refutes the finding of this medical professional.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

For these reasons, the Board is denying the instant claim.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2011).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for a skin disorder due to herbicide exposure is denied.

Entitlement to service connection for the residuals of malaria is denied.


REMAND

As noted above, the Veteran initially filed a claim of entitlement to service connection for the residuals of a SFW of the back.  The January 2005 rating decision denied this claim, and the Veteran submitted a NOD with this determination in February 2005; however, the RO failed to issue a SOC with respect to this claim.  Since the filing of a NOD initiates appellate review, the claim must be remanded for the preparation of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly, the case is REMANDED for the following action:

The AMC/RO is requested to provide the Veteran with a SOC as to the issue of entitlement to service connection for the residuals of a SFW to the back.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202 and 20.302(b) (2011).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


